OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                          AUBnN




Ron. B&t FOrd, Ad&nIstrator
Texas L&quor Control Beard
Au&In, Texas
Dear %Irr
                 Opinion No. O-1608
                 Rer May the Texas L




          Your request r0
stated question has been
this department.




                               d by the Board
                               Q to time ror
                               a8 may be neaesaary
                     @tIon of and obtaining evi-
                     tl ens or the provielone of

                    rotlsion   wan written Into the
                    01 aat upon the reaommendation
     of this Board to provide a auahlaning fund
     for ths payment of expenses that mI@ arise
     In the judgment or the Board In making in-
     veetlgatlone    or violations   0r the aot.  Under
     the general rule, of aourae, the appropria-
     tion BpeeItieallJr made In the amended a0t
     elfeatlve    septembsr 1, 19157, was no logger
Hon. Bert Pord,     Page Z


      availbble   after September 1, 1939, but the
      Boardimade further reooyendatlon         to the
      Legislature    for    a fide* to the general
      appropriation      bill whIah wae adopted and
      +hiah.~you will find appearing In that sec-
      tion of the appropriation       bill providing
      appropriatiolJs     for the Liquor Control Bcerd,
      reading as rollowe:
            “chit is further provided that re-
      ceipts .raom the sale or oonflscated
      beverages an4 equipment as provided
      In ths .Texas 1Iquor aontrol aat shall
      be available   for defraying expenses
      as stipulated    In said act, and .the
      dame are hereby appropriated    for said
      purposes.’
            “It is presumed that this rMer to the
      appropriation    aat aontlnued the effectiveness
      oi the: partioular   provtalon above referred
      to In the Texas Liquor oontrol aat.
            Vurrently   this Board is drawing upon
      wh!t ia known as the *ConiIsoated Liquor
      Fund, 1 ror the payment or salaries  or speafal
      Investigators   employed as the demand arises
      to supplement the work or cur regular forces.
            *We rpould like to know whether or not,
      in your opinion,     slnae a seemingly broad ex-
      oeptlon to the general restrlations       Or the
      appropAation    aat ir provided for this Board,
      the Beard may draw upon the oonfiscated       bever-
      age fund ror the ,,,,rt
                           pa      or traveling   expen:es
      bf lnsjieotcrrb lilro   se paid rrom said iunti.
            The generil’ appropriation    bill   of the     46th
Legislature    or Tezas provider apgroprlatlons       for     the Texas
Liquor Control Board and we tInd In the eeotion             of the
appropriation    bill providing   appropriations    for     the Texas
Liquor cotirol    Board the f 01lowIne rider, to-wit         I
            “It   Is further   provided   that   rWeIPtt3
Hon. Bert Ford,   Page 3


     rrau the sale of aonfiraated   bevera es and
     equlment am provided in the Texas i&UJr
     Control Aat shall be available   ror defrayI@
     expenses as rtIpul;ated In said aat, and the
     same are hersby appropriated ror said pur-
     posem.*
          Artiale 666-30, Vernon’s    Texas Annotated     Penal
Code, 1923, reads aa follows:
          *Any IllIoIt beverage as that term Is
     derlned In this Aat, and all Illegal    equip-
     ment for manufacturelillg any alcohollo  bever-
     ages Is hereby dealared to be contraband and
     the same may be seized without warrant by
     the Board, or any one of Its agents or em-
     ployees or by any peaae orrlaer and amy per-
     son found In the possession,    or In oharge
     thereof, may be arrested without warrant.
     All oontraband aloohollo   beverages so seized
     shall be turned over to dther     the sheriff  ‘of
     the aounty in which suoh seizure is made or
     to any authorized pepresentaflve    or agent
     of the Beard.
           *The Board shall have the pawer and
     authority to assemble seizures of alcohoblo
     beverages and aonaentrate them at a plaab
     In thir state where the .eale thereof wIl1
     be deemed most advantageous.
            “All oontraband aloohollo    beverages
     remaining in the hands of the eherlii       shall
     be sold by him at publla auotlon to the high-
     est bi4der, atter due notiae of such sale has
     been posted for a period ob at least ten (10)
     dapa, but no sali, of liquor     shall be made
     to any person unlirrs he Is a permittee who Is
     privileged    to have poesesslon   themor.    No
     dellvem     Of liquor so sold shall be made t0
     any permittee unless and until the proper State
     tax stamps have been purohased and afflxed        a6
     required by this Aat.
           It Is rurther provided that Immediately
     after  the sale as herein provided,, no alahhlia
     biVWage   aold ht pub110 auation by a sherI.fr
     shall be delivered  within a period of five (5)
     days arter euah sale during whiah time the
Hon.   Bert For&,   Page 4


       Board may In ite disaretion   reject any bids
       and order t.he liquor disposed of In any
       manner herein provided,
             “It Is rurther provided however that
       In all euoh Instanaes where alooholla    bever-
       ages are offered for sale at pub110 auation
       the Board shall have the, rlght and authority
       to bid thereon.    In the event the Board Ie
       the highest bidder such alooholia   beverages
       ehall be delivered   to the Board artes the
       payment oi the expeneee oi the sale only and
       nhell be sold by the Board ae herein provided.
             *All alooholla beverages which may oome
       Into the passersion of the Board under the
       provisions  of this ~8eotIon may be mold by the
       Board at either pub110 or private sale.
             *All Illegal equipment shall be dedtroyed;
       provided, however, that euah equlment which
       possesses any appreotible   value shall be made
       Inoapable ti rurther illegal    use and may then
       be rold by the Board or Administrator    at prl-
       rate rale.
               *All oosts and expense Inoldental to the
       seizure,    male, and assembling of all contraband
       IllIaIt    beverages and illegal equipment shall
       be deduated from the proceeds of the sale there-
       or.

             *The net proaeeds~from   all   sales   as pro-
  Hon. Bert Ford,   Pages 5


        whlah may bo mado for    the use of the Bcmrd.”
        (underraorlng our8 1
             It will .be noted that tlm above quoted eeo-
  tlon of the Texas Liquor Control Aot provides that lruoh
  t’und may be used rrom time to time for deiniylng   suah
  expenses aa may be neoessarfr fnr the Investlg   tl
  Andyobtaining svldenae for the violations   or ~he”~rkI-
  siona or eaid Aat.      ”
               It Is obYIous t&t .the Invcetl$ation     of vlola-
,~ tione of ths Taxas. L&quor Control     Aat and the obtaining
   of evldenae of suoh vjo&atIons require travelin
   little,   If any, Invegtigetlon~aould    be ?fTT%X.
   obtained with referenoe t.o violations      of th; Texas Liquor
   Oontrol Aot, without traveling.       Traveling expenses of
   the Investigators     of the Texas Liquor Control Beard would
   certainly   therefore   be a nsoessary ‘expense In the lnveatl-
   gatlon of and the obtaining oi evldenoe of violations        or
   thb Texas Liquor Control Aot.
            Thererore,    you are respectfully advised that It
  Is the opinion of this Dapartment that your quaetion should
  be answered In the aifirmativa.
                                       Very truly    yours
                                 ATTORNBT
                                        OEHERAL        OF   TEXAS



                                 BY
                                              Wm. J. Fanning
                                                   Assistant
  WJF:AW
  APPROVED
         NOV 80; 1959
  (8) Gerald C. Mann
  ATTORNEY OENERALOF     TRXAS                           APPROVED
                                                    opinion oommlttee-
                                                       BY BWR
                                                          ohairman